DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 5 of October 2022. 
Claims 42-43 have been amended.
Claims 42-44 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant asserts that the recited "restricted registrant database" and "general population database," do, in fact, integrate into a practical application.  In addition, Applicants submit that the recited "restricted registrant database" and "general population database," are not merely generic computer components, but, instead, recite a specific technical advance over the prior art.  Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea.  The instant application is aimed at a talent registration/search system (i.e. a software tool) configured to receive, from a talent candidate, talent candidate data at a talent candidate submission screen and generate a talent candidate profile from the talent candidate data (abstract).  The claims are aimed at “Certain Methods Of Organizing Human Activity” and “Mental Processes” specifically generating a candidate profile, registering the candidate within an agency and starting a reserve time period and removing the candidate from the restricted registrant database if no agency signs the candidate.  Recruiting talent and managing a list (database) of candidates thru the various stages of a hiring process has existed long before the advent of computer and therefore is not necessarily rooted in computer technology.  Accordingly, the claim recites an abstract idea. Further, mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. Iatric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Applicant asserts that claim 42 recites a specific discrete implementation of the "restricted registrant database" and "general population database." Further, this recited combination of features provides a technical improvement in the field over other solutions. In fact, prior to the presently claimed invention, the recited features of amended claim 42 could not be practically implemented by any other related systems.  Examiner respectfully disagrees.  In making this Step 2B determination, the examiner must consider whether there are specific limitations or elements recited in the claim “that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present” or whether the claim “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, indicative that an inventive concept may not be present.” Eligibility Guidance, 84 Fed. Reg. 56. The examiner must also consider whether the combination of steps perform “in an unconventional way and therefore include an ‘inventive step, rendering the claim eligible at Step 2B ” Id. In this part of the analysis, the examiner considers “the elements of each claim both individually and ‘as an ordered combination’” to determine “whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2354.  As discussed above, there is no evidence in the record that the steps of generating a candidate profile, storing them into databases, registering the candidate with different agencies for a predetermined time and remove candidate if no agency requests to sign/hire the candidate. The Examiner therefore concluded that the claim used generic, conventional, technology to implement the abstract idea of registering and managing candidates for various agencies and that there is no improvement to an “existing technology.” 

35 USC § 101--Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 42-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 42 recites generating a candidate profile from the talent candidate data; receiving, from the talent candidate, a request to register with a first talent agency; registering the talent candidate with the first talent agency and starting a predetermined reserve time period; and in a case that i) a request is not received from the first talent agency to sign the talent candidate and ii) the predetermined reserve time period has expired, removing the candidate profile from the restricted registrant database; removing the candidate profile from the general population database”.  Claim 43 discloses similar limitations as Claim 43 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 42-43 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” and “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claim 44 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claim is rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 42-43 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 42-43 recite additional elements “a screen”, “a restricted registrant database”, “a general population database”, “a second talent agency database “, and “a third talent agency database”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional element directed to sending/receiving/transmitting/storing candidate information reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	With respect to step 2B, claims 42-43 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a screen”, “a restricted registrant database”, “a general population database”, “a second talent agency database “, and “a third talent agency database”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Pages 9-10 Lines 25-7 “With the talent candidate profile submission, searching and tracking system layout 100, there is included a talent submission/search module 110. The talent submission/search module 110 includes a CPU (Central Processing Unit) or processor module 112. The CPU or processor module can include one or more processors. Also included is a memory portion 114 and a peripheral devices portion 116. The memory portion 114 can include one or more memories including various types of memory, such as ROM (Read only Memory), RAM (Ready Access Memory) and/or one or more hard drives or other suitable memory storage devices as are known in the art. The peripheral devices portion 116 can include various devices, such as communications devices, timers and other devices as is known to those of skill in the art. The memory portion 114 can store various types of data, programs and/or other related information. The data and information can include databases and other information related to talent candidate profiles and information related to talent agencies, as well as other information”.  Further, additional element  for sending/receiving/transmitting/storing candidate information do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 42-43 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claim 44 does not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        11/16/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623